DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The reply filed 14 December 2021 has been entered.
Disposition of claims:
	Claims 3, 5-8, and 15-17 are cancelled.
	Claims 1-2, 4, and 9-14 are pending.

Response to Arguments
Applicant’s arguments, see the 2nd paragraph of p. 5 through the 2nd paragraph of p. 6 of the reply filed 14 December 2021, with respect to the rejections of claims 1-2, 4, and 9-14 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0186909 A1) (hereafter “Kim”) in view of Bawendi et al. (US 2007/0103068 A1) (hereafter “Bawendi”) and Kinge et al. (US 2018/0254421 A1) (hereafter “Kinge”) set 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Candace Seu on 29 December 2021.

The application has been amended as follows: 
Please amend the abstract such that the last sentence of the abstract has only a single period instead of two.

Allowable Subject Matter
Claims 1-2, 4, and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: As outlined in paragraphs 20-33 of the Office action of 23 June 2020 Bawendi et al. (US 2007/0103068 A1) (hereafter “Bawendi”) in view of Kinge et al. (US 2018/0254421 A1) 2S or Ag2S can be used as the core material of a quantum dot that is used as the emission layer of a light emitting element. Kinge also does not teach that Cu2S or Ag2S can be used as the core material of a quantum dot that is used as the emission layer of a light emitting element. Additionally, the prior art does not teach nor provide motivation to modify Bawendi such that the core material of the quantum dots of the emission layer are Cu2S or Ag2S.
As such, claims 1-2, 4, and 9-14 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786